                Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 1 of 56




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF TEXAS
                                     EL PASO DIVISION

 ALONDRA GARCIA,                                   §
                                                   §
            Plaintiff,                             §
                                                   §
 v.                                                §         Cause No. 3:20-CV-00113
                                                   §
 AMANDEEP SINGH and                                §
 MANILA EXPRESS,                                   §
                                                   §
            Defendant.

                             DEFENDANTS’ NOTICE OF REMOVAL

           Subject to any and all Federal Rule of Civil Procedure 12(b)(6) defenses, and pursuant to

sections 1441 and 1446, Title 28 of the United States Code, Amandeep Singh and Manila Express

(collectively, “Defendants”) respectfully file this Notice of Removal, removing Cause No.

2020DCV1103 from the First Judicial District Court, Santa Fe County, New Mexico, to the United

States District Court for the Western District of Texas, El Paso Division.

      I.      Procedural Background.

           On March 23, 2020, Plaintiff Alondra Garcia (“Plaintiff”) filed her Original Petition

(“Complaint”) in the County Court at Law Number Three of El Paso County, Texas, Cause No.

2020DCV1103, Alondra Garcia v. Amandeep Singh and Manila Express. Ex. A, State Ct. Rec.,

Pl.’s Orig. Pet. (Mar. 23, 2020).




                                                   1
              Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 2 of 56




         Based on information and belief, Plaintiff has not provided Defendants with service of

process but they are in receipt of the Complaint and so this Notice of Removal is timely within the

meaning of 28 U.S.C. § 1446(b)(1).

   II.      Removal Is Properly Based on Diversity Jurisdiction.

         Subject matter jurisdiction, i.e. diversity jurisdiction exists pursuant to section 1332, Title

28 of the United States Code.

         A. Citizenship of the Parties.

         Plaintiff is a citizen of El Paso County, Texas. Pl.’s Orig. Pet., at 1.

         Amandeep Singh and is a citizen of the State of California. See id., at 1-2 (alleging

Amandeep Singh to be a California resident).

         Manila Express is also a citizen of the State of Texas but not of the State of Texas. See id.,

at 1-2 (alleging Manila Express is a resident of California).

         B. Legal Standard for Diversity Jurisdiction.

         Pursuant to section 1332, the district courts have original jurisdiction of all civil actions

arising between citizens of different States and citizens of a state and citizens or subjects of a

foreign state, “where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs[.]” 28 U.S.C. § 1332(a)(1)-(2).

         Diversity must exist at the time a lawsuit is commenced and is not lost by a party’s change

in citizenship. Leavitt v. Scott, 338 F.2d 749, 751 (10th Cir. 1964).




                                                    2
              Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 3 of 56




          C. The amount in controversy is satisfied.

          The amount in controversy exceeds $75,000, excluding costs and interest, as required by

section 1332(a). See Pl.’s Orig. Pet., at 6-7 (alleging property damage, personal injury, mental

anguish, and past and future impairment to her body).

   III.      Proper Venue and Compliance with the Removal Procedure.

          Pursuant to section 1441(a), venue of the removed action is proper in this Court as the

district embracing the place where the State action is pending.

          Accordingly, AMANDEEP SINGH and MANILA EXPRESS, pursuant to and in

conformity with the requirements set forth in section 1446, respectfully remove Cause No.

2020DCV1103, Alondra Garcia v. Amandeep Singh and Manila Express, from the County Court

at Law Number Three of El Paso County, Texas to the United States District Court for the Western

District of Texas, El Paso Division.

                                              Respectfully submitted,

                                              RINCON LAW GROUP, P.C.
                                              1014 N. Mesa, Suite 200
                                              El Paso, Texas 79902
                                              (915) 532-6800 (Telephone)
                                              (915) 532-6808 (Facsimile)

                                         By: /s/ Yosef W. Abraham
                                             CARLOS RINCON
                                             CRincon@rinconlawgroup.com
                                             State Bar No. 16932700
                                             YOSEF W. ABRAHAM
                                             YAbraham@rinconlawgroup.com
                                             State Bar No. 24110733

                                              Attorneys for Defendants




                                                 3
            Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 4 of 56




                                 CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was served on the parties through
their counsel of record, as follows, on this 27th day of April of 2020.

   Victor J. Bieganowski                                    ☐      Via Electronic Service
   Victor J. Bieganowski, P.C.                              ☐      Via Facsimile Transmission
   801 Myrtle Ave., Suite 100
                                                            ☒      Via E-Mail
   El Paso, Texas 79901
   Phone: (915) 264-1800                                    ☐      Via Certified Mail, RRR
   vbieganowski@vjblaw.com                                  ☐      Via USPS First Class
                                                            ☐      Via Hand Delivery
   Attorney for Plaintiff                                   ☐      Via Commercial Delivery Service



                                                    /s/ Yosef W. Abraham
                                                    YOSEF W. ABRAHAM




                                                4
Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 5 of 56




                EXHIBIT
                  “A”

 TO DEFENDANTS’
NOTICE OF REMOVAL
                                                                                                                        Page 1 of 1
                        Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 6 of 56


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                      Location : All Courts Help

                                                       REGISTER OF ACTIONS
                                                            CASE NO. 2020DCV1103

Alondra Garcia VS Amandeep Singh and Manila Express                      §                            Injury or Damage - Motor
                                                                                          Case Type:
                                                                         §                            Vehicle
                                                                         §                Date Filed: 03/23/2020
                                                                         §                 Location: County Court at Law 3
                                                                         §


                                                               PARTY INFORMATION

                                                                                                          Lead Attorneys
Defendant       Manila Express


Defendant       Singh, Amandeep


Plaintiff       Garcia, Alondra                                                                           VICTOR J BIEGANOWSKI
                                                                                                           Retained
                                                                                                          915-264-1800(W)


                                                          EVENTS & ORDERS OF THE COURT

             OTHER EVENTS AND HEARINGS
03/23/2020   Original Petition (OCA)      Doc ID# 1
03/23/2020   E-File Event Original Filing
03/23/2020   Request for Admissions        Doc ID# 3
03/23/2020   Interrogatories     Doc ID# 2
03/23/2020   Request for Production       Doc ID# 4
03/23/2020   Request for Admissions        Doc ID# 5
03/23/2020   Interrogatories     Doc ID# 6
03/23/2020   Request for Production       Doc ID# 7
03/25/2020   Citation
                Singh, Amandeep                                   Unserved
                Manila Express                                    Unserved




https://casesearch.epcounty.com/PublicAccess/CaseDetail.aspx?CaseID=8415018                                                4/27/2020
                          Case
El Paso County - County Court     3:20-cv-00113
                              at Law 3            Document 1 Filed 04/27/20 Page 7 ofFiled
                                                                                      56 3/23/2020 1:10 PM
                                                                                            Norma Favela Barceleau
                                                                                                       District Clerk
                                                                                                    El Paso County
                                                                                                    2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 8 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 9 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 10 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 11 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 12 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 13 of 56




Unofficial Copy
                         Case
El Paso County - County Court    3:20-cv-00113
                              at Law 3           Document 1 Filed 04/27/20 Page 14 ofFiled
                                                                                       56 3/23/2020 1:10 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 15 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 16 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 17 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 18 of 56




Unofficial Copy
                         Case
El Paso County - County Court    3:20-cv-00113
                              at Law 3           Document 1 Filed 04/27/20 Page 19 ofFiled
                                                                                       56 3/23/2020 1:10 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 20 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 21 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 22 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 23 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 24 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 25 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 26 of 56




Unofficial Copy
                         Case
El Paso County - County Court    3:20-cv-00113
                              at Law 3           Document 1 Filed 04/27/20 Page 27 ofFiled
                                                                                       56 3/23/2020 1:10 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 28 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 29 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 30 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 31 of 56




Unofficial Copy
                         Case
El Paso County - County Court    3:20-cv-00113
                              at Law 3           Document 1 Filed 04/27/20 Page 32 ofFiled
                                                                                       56 3/23/2020 1:10 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 33 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 34 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 35 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 36 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 37 of 56




Unofficial Copy
                         Case
El Paso County - County Court    3:20-cv-00113
                              at Law 3           Document 1 Filed 04/27/20 Page 38 ofFiled
                                                                                       56 3/23/2020 1:10 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 39 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 40 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 41 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 42 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 43 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 44 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 45 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 46 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 47 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 48 of 56




Unofficial Copy
                         Case
El Paso County - County Court    3:20-cv-00113
                              at Law 3           Document 1 Filed 04/27/20 Page 49 ofFiled
                                                                                       56 3/23/2020 1:10 PM
                                                                                             Norma Favela Barceleau
                                                                                                        District Clerk
                                                                                                     El Paso County
                                                                                                     2020DCV1103




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 50 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 51 of 56




Unofficial Copy
                  Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 52 of 56




Unofficial Copy
                                                                                Filed
                           Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 53 of 56 on March 25, 2020
                                                                                10:18 A.M.
                                                                                Norma Favela Barceleau
                                                                                District Clerk
                                            THE STATE OF TEXAS                  El Paso County, Texas
                                                                                 Gonzalez, Jazmine


         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you, or your attorney, do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.”

TO: MANILA EXPRESS, who may be served with process by serving the Texas Secretary of State at 1019 BRAZOS
ST., AUSTIN, TX 78701 who shall then forward a copy of this petition upon Defendant MANILA EXPRESS at 5156 W.
BROWN, FRESNO CITY, CA 93722 or wherever he/she may be found

Greetings:

          You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original Petition at or before

ten o’clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation before the

Honorable County Court at Law Number 3, El Paso County, Texas, at the Court House of said County in El Paso,

Texas.

          Said Plaintiff’s Petition was filed in said court on this the 23rd day of March, 2020, by Attorney at Law, VICTOR J.

BIEGANOWSKI, 801 MYRTLE AVE. STE. 100, EL PASO, TX 79901 in this case numbered 2020DCV1103 on the docket

of said court, and styled:

                                                         ALONDRA GARCIA
                                                                VS
                                                 AMANDEEP SINGH AND MANILA EXPRESS

        The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s Original Petition,
Request for Admissions, Plaintiff’s First Set of Interrogatories to Defendant and Privilege Log, Request for
Production of Documents and Things to Defendant and Privilege Log, accompanying this citation and made a part
hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

          Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of March, 2020


CLERK OF THE COURT

NORMA FAVELA BARCELEAU                                                         Attest:       NORMA FAVELA BARCELEAU District Clerk
District Clerk                                                                                      El Paso County, Texas
El Paso County Courthouse
500 E. San Antonio Ave, RM 103                                                  By ____________________________________, Deputy
El Paso, Texas 79901                                                                            Jazmine Gonzalez




Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.”
                     Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 54 of 56

                                                        RETURN


Came on hand on ____________ day of ________________________, 20____, at _______ o’clock ___M., and executed
in _______________________________________ County, Texas, by delivering to each of the within-named defendants,
in person, a true copy of this Citation, having first endorsed thereon the date of delivery, together with the accompanying
true and correct copy of the Plaintiff’s Original Petition, Request for Admissions, Plaintiff’s First Set of
Interrogatories to Defendant and Privilege Log, Request for Production of Documents and Things to Defendant
and Privilege Log, at the following times and places, to-wit:

                NAME                        DATE                        TIME           Place, and Course and Distance
                                  MONTH      DAY     YEAR    Hour      Min.  ____.M.          From Court House




And not executed as to the defendant, __________________________________________________________________
_________________________________________________________________________________________________
The diligence used in finding said defendant, being ________________________________________________________
And the cause of failure to execute this process is: ________________________________________________________
And the information received as to the whereabouts of the said defendant, being ________________________________
        FEES—SERVING ____ copy _____ $ ________             _____________________________________ Sheriff
                            ________      ______________________________ County, Texas
            Total __________________ $ ________         by _________________________________, Deputy


                                            CERTIFICATE OF DELIVERY
I do hereby certify that I delivered to __________________________________, on the _____ day of ________________
20_____, at _______o’clock ___m. this copy of this instrument.
                                                                    ________________________________, Sheriff/Agent
                                                                    _________________________________County, Texas
                                                                    By ______________________________, Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _______ DAY OF _______________________, 20_____.


                     (SEAL)
                                                         _______________________________________________
                                                         NOTARY PUBLIC, STATE OF TEXAS
                                                                               Filed on March 25, 2020
                           Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 5510:18
                                                                                of 56 A.M.
                                                                                                                           Norma Favela Barceleau
                                                                                                                           District Clerk
                                                         THE STATE OF TEXAS                                                El Paso County, Texas
                                                                                                                           Gonzalez, Jazmine


         NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you, or your attorney, do not
file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you.”

TO: AMANDEEP SINGH, who may be served with process by serving the Texas Secretary of State at 1019 BRAZOS
ST., AUSTIN, TX 78701 who shall then forward a copy of this petition upon Defendant SINGH at 3165 W. SHIELDS,
FRESNO, CA 93722 or wherever he/she may be found

Greetings:

          You are hereby commanded to appear by filing a written answer to the Plaintiff’s Original Petition at or before

ten o’clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation before the

Honorable County Court at Law Number 3, El Paso County, Texas, at the Court House of said County in El Paso,

Texas.

          Said Plaintiff’s Petition was filed in said court on this the 23rd day of March, 2020, by Attorney at Law, VICTOR J.

BIEGANOWSKI, 801 MYRTLE AVE. STE. 100, EL PASO, TX 79901 in this case numbered 2020DCV1103 on the docket

of said court, and styled:

                                                         ALONDRA GARCIA
                                                                VS
                                                 AMANDEEP SINGH AND MANILA EXPRESS

        The nature of Plaintiff’s demand is fully shown by a true and correct copy of the Plaintiff’s Original Petition,
Request for Admissions, Plaintiff’s First Set of Interrogatories to Defendant and Privilege Log, Request for
Production of Documents and Things to Defendant and Privilege Log, accompanying this citation and made a part
hereof.

         The officer executing this writ shall promptly serve the same according to requirements of law, and the mandates
thereof, and make due return as the law directs.

          Issued and given under my hand and seal of said Court at El Paso, Texas, on this the 25th day of March, 2020


CLERK OF THE COURT

NORMA FAVELA BARCELEAU                                                         Attest:       NORMA FAVELA BARCELEAU District Clerk
District Clerk                                                                                      El Paso County, Texas
El Paso County Courthouse
500 E. San Antonio Ave, RM 103                                                  By ____________________________________, Deputy
El Paso, Texas 79901                                                                            Jazmine Gonzalez




Rule 106: “-the citation shall be served by the officer delivering to each defendant, in person, a true copy of the citation with the

            date of delivery endorsed thereon and with a copy of the petition attached thereto.”
                     Case 3:20-cv-00113 Document 1 Filed 04/27/20 Page 56 of 56

                                                        RETURN


Came on hand on ____________ day of ________________________, 20____, at _______ o’clock ___M., and executed
in _______________________________________ County, Texas, by delivering to each of the within-named defendants,
in person, a true copy of this Citation, having first endorsed thereon the date of delivery, together with the accompanying
true and correct copy of the Plaintiff’s Original Petition, Request for Admissions, Plaintiff’s First Set of
Interrogatories to Defendant and Privilege Log, Request for Production of Documents and Things to Defendant
and Privilege Log, at the following times and places, to-wit:

                NAME                        DATE                        TIME           Place, and Course and Distance
                                  MONTH      DAY     YEAR    Hour      Min.  ____.M.          From Court House




And not executed as to the defendant, __________________________________________________________________
_________________________________________________________________________________________________
The diligence used in finding said defendant, being ________________________________________________________
And the cause of failure to execute this process is: ________________________________________________________
And the information received as to the whereabouts of the said defendant, being ________________________________
        FEES—SERVING ____ copy _____ $ ________             _____________________________________ Sheriff
                            ________      ______________________________ County, Texas
            Total __________________ $ ________         by _________________________________, Deputy


                                            CERTIFICATE OF DELIVERY
I do hereby certify that I delivered to __________________________________, on the _____ day of ________________
20_____, at _______o’clock ___m. this copy of this instrument.
                                                                    ________________________________, Sheriff/Agent
                                                                    _________________________________County, Texas
                                                                    By ______________________________, Deputy/Agent


SUBSCRIBED AND SWORN TO BEFORE ME ON THE _______ DAY OF _______________________, 20_____.


                     (SEAL)
                                                         _______________________________________________
                                                         NOTARY PUBLIC, STATE OF TEXAS
